Citation Nr: 1423510	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-42 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the United States Army from August 1973 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The record indicates that the appellant testified before the RO and the Board in December 2010 and March 2012 respectively; transcripts of those hearings have been included in the claims folder.  

Although the RO determined that new and material evidence has been received and then considered the claim on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board agrees with the RO's determination that new and material evidence has been received, and will proceed to the merits of the issue.  


FINDING OF FACTS

Although the appellant now suffers from a low back disability, the medical evidence of record does not show that the current disability was caused by or the result of his military service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date.  Readjudication after the initial decision cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded a VA examination in February 2011 and the results from that examination are of record.  The examination and subsequent report involved a thorough review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

III.  Facts and Discussion

The appellant has claims that while he was in training, he fell from "monkey bars."  He contends that he did not fall onto his feet onto his low back, causing pain and discomfort.  He has averred that since that fall, he has experienced pain and restriction of movement, and he has developed a more serious debilitating disorder of the low back.  

In conjunction with his claim for benefits, the appellant underwent a VA examination of the back in February 2011.  The examiner wrote:

It is my conclusion that the patient's history is unreliable.  This is further supported by the fact that he has had no complaints of lower [sic] back pain when he has seen the VA physician in the early 2000s and has only intermittent mention of lower [sic] back pain in approximately 2004 and then again in 2007 and sporadically following.  From the medication list given in his progress notes in CPRS, it does not appear that he has been on a pain medication which he "has taken for over 10 years" and there is no medication that is evident that he is prescribed to take 6-8 tablets per day. . . . There is no evidence that he saw a physician on the same day as he was on basic training and fell from the monkey bars.  Comparing the patient's history and the provided material today with the report of 09/14/2010, the only information that appears to have changed is the patient's history.  He states that he has had severe pain since he fell off the monkey bar.  Of note, the claims file shows at his exit physical examination that he had no complaint of back pain and there were no problems identified at that time.  The findings suggest that the patient does not have a lumbar spine disability which dates from his time in the military.  Further, the statement that his back has been severely painful since he fell from the monkey bars is not found to be credible.  If he were having daily pain that was near an 8/10 level, it would have been mentioned at his discharge physical examination.  It is my conclusion that the patient's history has changed but that the facts of the case have not changed. . . It is highly unlikely that the patient had the same disk bulge or a less severe disk bulge following his fall from the monkey bars in the early 1970s.  Thus, it is believed that he does not have a chronic back strain or the currently diagnosed degenerative joint disease as a result of his active duty service or the specific fall from the monkey bars.  

No other medical evidence has been submitted by the appellant or obtained by VA.

Service connection may be granted on a presumptive basis for certain chronic disabilities when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  In this case, there is no evidence of record to show that the appellant sought treatment for any low back disorder, to include arthritis, within the year immediately following his release from active duty and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2013).

The record contains a negative opinion provided by the February 2011 VA examiner.  The Board notes that the VA examiner who provided the opinion contained in the claims folders has not been equivocal.  Rather, the examiner was very specific and direct in the opinion that was provided.  Based on the clarity and specificity provided in the opinion, the VA examiner's opinion does not appear speculative or without foundation.  

Turning to the written and oral statements provided by the appellant, the Board acknowledges that the appellant is competent to state that he has experienced pain and restriction of movement of the back.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of such assertions.

The Board finds that the statements made by the appellant, to the effect that he now suffers from a back disorder that was caused by his military service inconsistent with the record.  Initially, it is noted that the separation examination was normal, with no relevant complaints raised in the report of medical history.  Moreover, the appellant's service medical treatment records are also negative for the treatment of an injury to the back that may be attributed to a fall from a piece of training equipment.  The record also does not show that the appellant obtained treatment shortly after he transitioned out of the military even though he has averred that since falling in service, he had been experiencing excruciating and debilitating pain and discomfort.  Instead, he waited for nearly ten years before filing a claim for benefits.  In other words, even though the appellant has asserted that his low back bothered him while he was on active duty and continued to cause him discomfort after he was released from service, it was many years before the appellant raised the issue of service connection involving the low back.  Thus, it would appear that the appellant was not experiencing chronic symptoms immediately following service, or, if he was, he did not attribute any pain or restriction in movement or other symptoms to his active service.  Overall, then, the Board finds his statements inconsistent with his actions after discharge from active service.  In sum, the Board concludes that the appellant's statements are not credible.  Indeed, the VA examiner determined that the Veteran's history was not credible because they would have been mentioned in his discharge physical.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In conclusion, after reviewing the claims folder, the Board finds that the record is without sufficient competent and credible evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


